Citation Nr: 1541157	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  09-16 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for an acquired psychiatric disability, to include PTSD, depression, and anxiety. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from April 1968 to April 1970. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the RO in St. Louis, Missouri, which reopened and denied the issue of service connection for PTSD.  The Veteran appealed the denial and requested a Board hearing in a May 2009 VA Form 9, Appeal to Board of Veterans' Appeals, and was scheduled to testify before a Veterans Law Judge on February 12, 2013, but did not appear.  The Veteran's representative notified VA that the Veteran became lost on the way to the hearing.  This case was previously before the Board in March 2013 where the Board remanded the instant matter to reschedule a video conference Board hearing.  

The Boards finds that there has been substantial compliance with the directives of the March 2013 remand.  The Veteran was scheduled to testify before a Veterans Law Judge in July 2013, but did not appear without giving reason.  The Veteran did not notify VA at any point that he would be unavailable.  In a July 2013 statement, the Veteran's represented reported that the Veteran failed to appear because the Veteran did not believe the in-service stressors could be verified.  As such, the Veteran's request for a hearing must be considered as having been withdrawn.  Under these circumstances, the Board has no duty to offer another hearing opportunity.  38 C.F.R. § 20.702 (2015).  The Board notes that, on the prior remand, the issue on appeal was not framed as a question of whether new and material evidence was received; however, because the instant decision reopens service connection for PTSD, there is no prejudice to the Veteran. 

In order to encompass all claimed symptoms of disability, the Board has broadened and reframed the issue on appeal to entitlement to service connection for a psychiatric disability, to include PTSD, depression and anxiety, in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

The Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.  The issue of service connection for an acquired psychiatric disability is addressed in the REMAND portion of the decision below and is remanded to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  A June 2005 rating decision denied service connection for PTSD, finding no clear diagnosis and no evidence of record linking any psychiatric disorder to service.  The Veteran did not file a timely notice of disagreement (NOD) following the June 2005 decision, and no new and material evidence was received during the one year appeal period following the decision. 

2.  The evidence received since the June 2005 rating decision relates to an unestablished fact of a current PTSD diagnosis that could reasonably substantiate a claim of service connection for an acquired psychiatric disability.   


CONCLUSIONS OF LAW

1.  The June 2005 rating decision denying service connection for PTSD became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  Evidence received since the June 2005 rating decision is new and material to reopen service connection for PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 
§ 3.156 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  In this decision, the Board reopens and remands the issue on appeal for additional development.  As such, no further discussion of VA's duties to notify and to assist is necessary. 

Reopening Service Connection for PTSD

Generally, when a claim is disallowed, the claim may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Regardless of the RO's determination as to whether new and material evidence had been received, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)).  If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus v. Principi, 3 Vet. App. 510, 512 (1992).  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Id. at 513.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2015); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.

In a June 2005 rating decision, the RO, in pertinent part, denied service connection for PTSD for no clear diagnosis of PTSD and no evidence of record linking any psychiatric disability to service (no nexus).  The Veteran did not submit a timely NOD, and no new and material evidence was received during the one year appeal period; thus the June 2005 rating decision denying service connection for PTSD became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103. 

Since the June 2005 rating decision, VA has received a March 2007 VA Form 
21-4138 Statement in Support of Claim, in which the Veteran discussed various claimed in-service stressors.  VA has also received a June 2008 VA treatment record that includes a diagnosis of PTSD.  Such evidence could reasonably substantiate a claim of service connection for an acquired psychiatric disability, as, at the very least, such evidence, when considered with the other evidence of record, triggers the VA Secretary's duty to assist.  As such, the new evidence meets the low reopening standard of Shade.  For these reasons, the Board finds that the additional evidence is new and material to reopen service connection for PTSD.  38 C.F.R. § 3.156(a).  


ORDER

New and material evidence having been received, the appeal to reopen service connection for PTSD is granted. 


REMAND

Mental Health Examination 

VA must afford a veteran an examination and/or obtain an opinion when it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

In September 2012, the Veteran missed a scheduled VA mental health examination for compensation purposes.  As such, the VA examiner could not render an opinion concerning whether any currently diagnosed psychiatric disability was related to service.  To alleviate the risk that a future Board remand will be necessary, the Board will err on the side of caution and order a new VA mental health examination on remand.   

Treatment Records

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The record reflects that the Veteran has previously received VA treatment for a currently diagnosed psychiatric disorder.  Further, the evidence of record reflects that the Veteran may have received ongoing mental health treatment from the San Bernardino Vet Center from March 2005 to September 2006.  It does not appear that VA has obtained these records.  On remand the AOJ should contact the San Bernardino Vet Center to obtain these records. Additionally, the AOJ should associate with the record all VA clinical documentation not already of record for the time period on and after March 2009. 

Accordingly, the issue of service connection for an acquired psychiatric disability, to include PTSD, depression, and anxiety not otherwise specified, is REMANDED for the following action:

1. Associate with the record all VA clinical
documentation (treatment records) not already of record for the time period on and after March 2009.  Further, obtain all treatment from the San Bernardino Vet Center from March 2005 to September 2006.  

2.  Schedule a VA mental health examination to help determine whether the Veteran has a currently diagnosed psychiatric disorder, to include PTSD, that is related to service.  The relevant documents in the record should be made available to the examiner.  The examiner should obtain a full and accurate history from the record and from the Veteran, and all indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The examiner should provide the following opinions:   

All Psychiatric Disabilities

Is it as likely as not (i.e., probability of 50 percent or more) that a currently diagnosed psychiatric disability, including PTSD, had its onset during active service?  In rendering this opinion, the VA examiner should consider the reported in-service stressors (summarized below).  

PTSD

For each of the stressors listed below along with other stressors raised by the Veteran at the time of the VA examination, the VA examiner should opine:

	i)  Whether the reported stressor is adequate to support a diagnosis of PTSD.

	ii)  Whether the stressor is related to the Veteran's fear of hostile military or terrorist activity.

	iii)  Whether the Veteran's symptoms are related to the claimed stressor.

Stressors which have been advanced by the Veteran but not previously addressed by a VA examiner are as follows:

	i)  While on perimeter duty in the Republic of Vietnam, the Veteran was subjected to rocket fire.

	ii)   While on perimeter duty in the Republic of Vietnam, the Veteran saw a child run over by a car.

	iii)  While stationed in the Republic of Vietnam, the Veteran was stuck in a bunker, without weapons or gear, while the base was attacked. 

   iv)  While on an excursion with fellow service members, the Veteran entered an establishment where a gun battle erupted between patrons of the establishment and the Veteran and fellow service members.

3.  Then readjudicate the issue of service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety.  If the benefit sought remains denied, the Veteran and representative should be issued a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This 

claim must be afforded expeditious treatment.  The law requires that all claims that Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. PARKER 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


